In the Supreme Court of Georgia



                                 Decided: February 15, 2021


  S21Y0158. IN THE MATTER OF DAVID R. SICAY-PERROW.


     PER CURIAM.

     This disciplinary matter is before the Court on the State Bar’s

Notice of Discipline, filed at the direction of the State Disciplinary

Board (the “Board”), seeking the disbarment of David R. Sicay-

Perrow (State Bar No. 645285), who has been a member of the State

Bar since 1990, for violating Rules 1.15 (I) (a), (c), 1.15 (II) (a)-(b),

and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in

Bar Rule 4-201 (d). The maximum sanction for a single violation of

Rules 1.15 (I), 1.15 (II) (a)-(b), and 8.4 (a) (4) is disbarment. Sicay-

Perrow is currently suspended from the practice of law in this State,

as reciprocal discipline for disciplinary action taken against him in

Tennessee. See In the Matter of Sicay-Perrow, 301 Ga. 666 (802

SE2d 252) (2017). In July 2018, the Membership Department of the
State Bar also administratively suspended his law license as a result

of his failure to pay dues.

     The State Bar attempted to serve Sicay-Perrow at his official

address in the State Bar’s membership records, but he failed to

acknowledge service of the Notice of Discipline within 20 days of its

mailing. Since personal service could not be perfected, Sicay-Perrow

also was served by publication pursuant to Bar Rule 4-203.1 (b) (3)

(ii). Sicay-Perrow failed to file a Notice of Rejection. Therefore, he

is in default, has waived his right to an evidentiary hearing, and is

subject to such discipline and further proceedings as may be

determined by this Court. See Bar Rule 4-208.1 (b).

     According to the State Bar, the Board conducted an

investigation into this matter, which revealed the following facts. In

January 2013, pursuant to a contingency fee agreement, a husband

and wife (the “clients”) retained Sicay-Perrow’s law firm, Sicay-

Perrow & Knighten, P.C. (the “firm”), to represent their interests in

a civil collections case. Sicay-Perrow received $805 at the time he

was retained.    In April 2013, the clients were notified that a

                                  2
settlement agreement had been negotiated on the couple’s behalf; in

May 2013, a consent judgment was signed awarding $100,000 to the

clients in Hall County superior court; and the judgment was then

filed with the clerk of court in August 2013. The judgment ordered

the defendant to pay an initial lump sum of $30,000 to the firm on

behalf of the clients – to be deposited in and administered from

Sicay-Perrow’s IOLTA account – and the remaining $70,000 was to

be remitted by the defendant to the firm in monthly payments of

$600, which were to be deposited and administered from the IOLTA

account to the clients in monthly payments of $600. Sicay-Perrow

received the initial lump sum of $30,000 in May 2013, but he failed

to deposit it into his IOLTA account; instead, he deposited it into his

business checking account. Similarly, money orders representing

the defendant’s June and July payments of $600 were both deposited

in August 2013 in the firm’s business checking account.

     The clients expected to receive $23,850 from the initial lump

sum (as Sicay-Perrow was entitled to $7,950 based on a contingency

fee agreement). However, in September 2013, Sicay-Perrow sent the

                                  3
clients an email stating that, “an exceptionally large amount of

money was stolen by a former office manager” and “I expect that we

will be able to remit the lump sum amount to you within 30 days.”

Sicay-Perrow did not communicate with the clients within the

promised 30 days; instead, he sent an email to the clients in January

2014, confirming that he collected a total of $31,800 (the initial

$30,000 and three payments of $600) of which he still owed the

clients $23,850. The clients then sent Sicay-Perrow a demand letter

in March 2014, and he responded that he needed a little more time

or he would need to file for bankruptcy. Unbeknownst to the clients,

Sicay-Perrow’s law firm had been placed into receivership in March

2014. He then told the clients he would be unable to repay them

until the receivership ended in March 2017. In February 2017, the

clients emailed Sicay-Perrow to confirm that the payments would

resume in March 2017, and he responded by email, confirming that

the monthly payments of $1,200 would resume. The clients received

a check for $1,200 in March, but did not receive a check in April 2017

as promised. After several unsuccessful attempts to contact Sicay-

                                  4
Perrow, the clients learned that he was no longer practicing law and

that his whereabouts were unknown. As of September 8, 2020 (the

date of the Notice of Discipline), the clients had received seven

checks   from   Sicay-Perrow   totaling   $6,400,   with   the   last

disbursement remitted from the firm’s business checking account

and received in March 2017.

      Although Sicay-Perrow provided the State Bar with three

checks remitted to the clients from his IOLTA account, an

investigation revealed that the funds disbursed to the clients from

his IOLTA account belonged to different clients represented by his

firm, such that he had also misappropriated those client funds when

he made disbursements from his IOLTA account to the clients. An

investigation of Sicay-Perrow’s bank records also revealed that his

IOLTA account did not have sufficient funds to repay the balance

owed to the clients.

     The State Bar found that the facts revealed by the Board’s

investigation demonstrated that Sicay-Perrow violated Rule 1.15 (I)



                                 5
(a) and (c)1 when he made disbursements to the clients from his

business checking account rather than his IOLTA account, when he

began to delay monthly disbursements to the clients, and when the

clients had to email reminders to him in order to receive the monthly

disbursements that they did receive. The State Bar further found

that he violated Rule 1.15 (II) (a)-(b)2 when he remitted $1,200


      1Rule 1.15 (I) (a) says in pertinent part that “[a] lawyer shall hold funds
or other property of clients or third persons that are in a lawyer’s possession
in connection with a representation separate from the lawyer’s own funds or
other property. Funds shall be kept in one or more separate accounts
maintained in an approved institution as defined by Rule 1.15 (III) (c) (1).”
Rule 1.15 (I) (c) says that

      [u]pon receiving funds or other property in which a client or third
      person has an interest, a lawyer shall promptly notify the client or
      third person. Except as stated in this rule or otherwise permitted
      by law or by agreement with the client, a lawyer shall promptly
      deliver to the client or third person any funds or other property
      that the client or third person is entitled to receive and, upon
      request by the client or third person, shall promptly render a full
      accounting regarding such property.

      2   Rule 1.15 (II) (a) says that

      [e]very lawyer who practices law in Georgia, whether said lawyer
      practices as a sole practitioner, or as a member of a firm,
      association, or professional corporation, and who receives money
      or property on behalf of a client or in any other fiduciary capacity,
      shall maintain or have available one or more trust accounts as
      required by these rules. All funds held by a lawyer for a client and
      all funds held by a lawyer in any other fiduciary capacity shall be

                                         6
disbursements to the clients from his business checking account

rather than the IOLTA account, deposited the settlement funds into

and disbursed them from his business checking account, kept more

than his earned fee from the initial lump sum paid by the defendant,

and failed to keep a sufficient balance in his IOLTA account in order

to repay his clients the full amount owed. Finally, the State Bar

found that he violated Rule 8.4 (a) (4)3 when he (1) deposited the

clients’ settlement funds into his business checking account instead

of his IOLTA account, (2) remitted payments to the clients from his

IOLTA account knowing their funds had been deposited in his

business checking account, (3) notified the clients that he would go



      deposited in and administered from a trust account.

Rule 1.15 (II) (b) says, in pertinent part, that

      records on such trust accounts shall be so kept and maintained as
      to reflect at all times the exact balance held for each client or third
      person. No funds shall be withdrawn from such trust accounts for
      the personal use of the lawyer maintaining the account except
      earned lawyer’s fees debited against the account of a specific client
      and recorded as such.

      3 Rule 8.4 (a) (4) says that “[i]t shall be a violation of the Georgia Rules
of Professional Conduct for a lawyer to . . . engage in professional conduct
involving dishonesty, fraud, deceit or misrepresentation[.]”
                                        7
into bankruptcy if their monthly disbursements were not delayed,

despite knowing that his law firm was placed in receivership, and

(4)   notified   the   clients   that       they   would   receive   monthly

disbursements of $1,200 after March 15, 2017, but not following

through on that promise.

      The State Bar states that the Board determined that the

appropriate sanction to be imposed was disbarment and in

aggravation the Board had considered that (1) Sicay-Perrow had a

prior disciplinary history that included the suspension of his law

license in 2017; (2) his dishonest conduct, which not only

demonstrated his dishonesty toward these clients, but also toward

other clients who had their funds misappropriated from his IOLTA

account; and (3) his 30 years of experience in practicing law. The

Board found no mitigating factors to be present. Accordingly, the

State Bar requests that this Court enter an order disbarring Sicay-

Perrow from the practice of law in this State.

      Having considered the record, we agree that disbarment is the

appropriate sanction in this matter. See In the Matter of Hunt, 304

                                        8
Ga. 635, 635-638, 644 (820 SE2d 716) (2018) (disbarring attorney

with prior disciplinary history for violating Rules 1.15 (I), 1.15 (II),

and 8.4 (a) (4), related to attorney’s misuse of funds he was entrusted

with as part of his representation of a client and her two sons); In

the Matter of Harris, 301 Ga. 378, 379-380 (801 SE2d 39) (2017)

(disbarring attorney for violating Rules 1.15 (I) and 1.15 (II), where

attorney misappropriated trust funds and commingled those funds

with his own and offered no explanation for his conduct); In the

Matter of Rose, 299 Ga. 665, 666 (791 SE2d 1) (2016) (disbarring

attorney for violating Rules 1.15 (I), 1.15 (II), and 8.4 (a) (4), where

attorney misused funds he was entrusted with as part of a real

estate closing). Accordingly, it is hereby ordered that the name of

David R. Sicay-Perrow be removed from the rolls of persons

authorized to practice law in the State of Georgia. Sicay-Perrow is

reminded of his duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                   9